OFFICE OFTHE      ATI'ORNEYG~NERALOFTEXAS
                              AUSTIN




Honorable V;ardlowLane
Dietriot Attorney
canter, Torar

Dear sir;




    He aoknowlobgereoeipt                         11requoat or xearnt




                                         r4nto4 la Art.
                                          hrt. 3 of Ohs
                                         b0 '6Oll6tN6tiOR,
                                        m4oabfnnlte8,  gray-
                                       ih6,   OF in     da
                         be r64eQ that mm8 graYa lrlll
                       006 but on the     whole    it   will   be
                         Oil 4na natulxl soil.


        ~Of\llaul( a6 in preparing the elsatlm papors
    the wording of tho Constitution    ad  the 6t6tUt6
    will be lollowed, but&one interested in the
    ,matterare very anxlow to have your opinion a6
    to the validfty ot r&sing end using the funds
    for tha above purpoao by thi@ means and hero 46b
    od that I obtain an opinion from you cm the matter
    before they heUI the aleotion."

     SeotLon 52 of AJ-Oiole3 ai the ConstiButionoi Taxas pxw-
HonorableXardlow Lane, page 2



rides, in part, as foll0ws:

         Wnder legislativepr0vislon any oounty, any
     polltioel subdivisionof a oounty * * * mm or
     hareai'tcrto be doscribed and defined * * * in
     addition to all othsr dabts, may &sue bonds *
     * * * in any amount not to oroosd one-rourthof
     the asssesed valuation of tha real property of
     suoh distrlot or territory * * + for tha ioll0w-
     lng purposes * * * the oonstruotlon,xaaintonanoa
     and operation of meoademiaod,gravoled or paved
     roads and turnpikes, or in aid tharoof.'

       The tams Qaoad4mlesd, graveled or pavedW have bean oon-
struad to lnoludo roads 00YEred with shall, send, olay or any
ohareoterof materiel so as to make a firm, hard and smooth
8urrta08, over whioh horeom end vehiolas may pass.   stitoa V.
Sutton county, 272 S. iv.506; Gibson Y. Davis, 236 5. W. 202~
Colamen-FultonPeeturo company Y. Aranser County, 180 5. W. 316~
21 Ter. Juris. 671. In Xreneaa County Y. Colamen-FultonPesturo
Company, 191 S.W. 556, the Suyremo Court hold that roads pared
with “shell”  would be "paved zwads" within the oonstitutiaaal
pravislonr Thle aasa affirmed in part 4 judgmant oft&e Comt
or Civil Appoals at Ssn Antonio In the oaso of Colamexk-Fulton
Pasture company v. Aransea County, MO 8. W. 316, an8 the rul-
ing of the Court or Civil Appeals approved by the Suprom Court
La set out in the follaring languagor
         "We are of the opinion that appallsem have full.
     authority to use the runas arising rNJp the sale
     or the bonds to oonstruat,ms&tain, an6 operets
     roada, whether they ba maoedamleed,gravelad or
     paved, and es there was sufflolonttestimony to
     ahow that the shell roads to be emoted were paved
     roads, within the oontemplationof the Oonetltutlon,
     the oourt properly rerueed to restrain appallsos
     froptusing the money to oonstruot suah roads. 'To
     pavo' is defined by Wabater'e UnabridgedDiotlonaryl
         "'To lay or oovar with stone, briok, or other
     materiel, so as to make a firm, laval, or OORYBSI-
     ient aurfaoe Por horaree,oerrlegos,or persons on
     root to travel on.'
Honorable   Sardlow   Lane,   ya;;e   3




           *The testimony shows that shell or mud shell
       warill
            make e hard, smooth road, that is durable
       and lasting. The words 'paved roea* we think, am
       broad enough to Inalude roads medo or shell or mud
       shell. It oanntitbe supposed that the Constitu-
       tion r;eantto confine the words to roads with solid
       toppings, as asphalt or oonoro';s,beoause it is ~011
       known that suoh mterfals ero never ussd in Texas In
       building pub110 roads, but are used only in town8
       end oltles. Yla0adamized end gravels4 roads aro men-
       tioned, and then, 4s oomprehendlngall other roada,
       the word *pevrd~ma used. We think eppelleos have
       the right and authority to expend the money erlring
       from the bond issue in the oonatruotlonand m4lnto-.
       naaoe or roads built aa indloeted ln the to&&my,
       of shell or nua sh.li. The avldonoa waa positive
       that shall roads aro *pared roads'.*

     In Olbaon f. Davla, 236 S.W. 202, the Court uaod thir
languegot

           We think roads oororod with send clay or any
       ohereoter of Baterlel 80 a6 to meko a firm, hard,
       smooth surisce over whloh horses, sarriegor,auto-~
       mobiles and other rehloles mep pass 4re alassed 68
       -red rosa@, e# thet term is used in tho aonstitu-
       ti0n ana amt0a.=

      Brom 4ll or the ebovo, It is our opinion that tho road8
must be BQ oonstruoted es to be edequato, durable an8 penaenont,
4nd wo believe that lr the C~nmlsslonerm~Court find8 that the
road Bontempletedin your roqumt moots them requlronenta,then
the prooeede or bonds issued for the purpose of the *oomtruotlon,
melntenanos4na operetlon of ma06dami2eb,grclreied or paved roeaa
and turnpikes, or In elb theroy-         used to build said roeaa.




                                                            Aeslrtant